UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2327



RONALD LEE COOK,

                                              Plaintiff - Appellant,

          versus


KRAFT FOODS GLOBAL, INCORPORATED;         ALTRIA
GROUP, INCORPORATED; THOMAS CARLYLE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-05-576-3-RLW)


Submitted:   May 22, 2006                     Decided:   June 8, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Lee Cook, Appellant Pro Se. King Fitchett Tower, Durward
Earl Baggett, IV, WILLIAMS MULLEN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ronald L. Cook appeals from the district court’s order

denying his motion to remand and dismissing his complaint for

failure to state a claim.                We have reviewed the record and the

arguments of the parties, and we affirm the denial of the motion to

remand and the dismissal of Cook’s retaliatory discharge claim for

the reasons stated by the district court from the bench.                                 (See

Hearing Transcript at 14-17).

               Regarding Cook’s common law tort claims, the district

court   did     not   specify       a   reason     for       dismissing      these    claims.

However, while the liberal pleading requirements of Fed. R. Civ. P.

8(a) demand only a “short and plain” statement of the claim, a

plaintiff must often offer more detail than the bald statement that

he   has   a    valid       claim   of    some        type    against     the    defendant.

Trulock v. Freeh, 275 F.3d 391, 405 (4th Cir. 2001).                         “The presence

[ ] of a few conclusory legal terms does not insulate a complaint

from dismissal under Rule 12(b)(6) when the facts alleged in the

complaint” do not support the legal conclusion.                         Young v. City of

Mount   Ranier,       238    F.3d    567,    577      (4th     Cir.   2001)     (dismissing

Fourteenth Amendment claims where complaint alleged deliberate

indifference but included no facts to support allegation).

               In   Cook’s    complaint,         he    asserted       that   his     employer

committed      “grievous”       torts       by   “committing          perjury,       slander,

accusing the plaintiff of filing a false workers compensation


                                            - 2 -
claim, malingering, ploys, and has allowed Personnel Manager Thomas

Carlyle to carry out a personal vendetta.”   Cook offered no facts,

dates, or details to support his claims either in his complaint, in

response to the motion to dismiss, or on appeal.   Accordingly, we

hold that the district court did not err in dismissing these causes

of action.

          For the foregoing reasons, we affirm the judgment of the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -